DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies in applicant no. 14/351,151 of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/10/2021 and 05/03/2022 has been considered by the examiner.

Response to Amendment
Claims 14–19 are amended, claim 14–32 are new, and claims 1–13 are cancelled due to Applicant's preliminary amendment dated 02/11/2021.  Claims 14–32 are pending.

Claim Objections
Claim 14 is objected to because of the following informalities:  the recitation of “independently” line 6 is redundant.  Claim 14 already recites “each independently represents” in line 5.  Appropriate correction is required (for example, deletion of “independently” in line 6 of Claim 1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14–32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 14, 17, and 22, claims 14, 17, and 22 recite the following definitions:
    PNG
    media_image1.png
    319
    985
    media_image1.png
    Greyscale

From this it is unclear what is required by the claims.  Specifically, what is meant by "adjacent two of X1 to X11 each independently represents at least CR0, R0's of the adjacent two CR0's are bonded to each other to form a ring and only one R0 of the adjacent two CR0's represents an aryl or heteroaryl group"?  Does this mean at least one pair of X1 to X11 are CR0 and the R0's are bonded to each other to form a ring and only one of them represents an aryl or heteroaryl group?
For purposes of examination, the claim will be interpreted such that at least one pair of X1 to X11 are CR0 and the R0's are bonded to each other to form a ring, and of these two only one of them represents an aryl or heteroaryl group.
Claims 15–16 are rejected as being dependent on indefinite claim 14.
Claims 18–21 are  rejected as being dependent on indefinite claim 17.
Claims 23–32 are rejected as being dependent on indefinite claim 22.

Regarding claim 25, the use of use of parentheticals in the limitation “by an electron density functional theory (B3LYP/6-31G (d) level),” recited in the claim is unclear and renders the claim indefinite.  It is unclear if the limitation indicates B3LYP calculations are to be performed using the 6-31G (d) basis of if this function and basis set is optional.  
For purposes of examination, the limitation “by an electron density functional theory (B3LYP/6-31G (d) level),” will be read as “by electron density functional theory B3LYP/6-31G (d) level calculations," and it is noted that such language would overcome this rejection.

Claim 27 recites the limitation "the phosphorescent light emitting material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 14–20, 22–26, and 29–32 rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Parham et al. WO-2011128017-A1, see US-20130026422-A1 relied upon as English language equivalent herein ("Parham").
Regarding claims 14–20, 22–24, 26, and 29–32, Parham discloses an organic electroluminescent device comprising an anode, a cathode and at least one emitting layer comprising at least one compound of the formula (I) (¶ [0088], [0100]), wherein the emitting layer comprises a phosphorescent dopant and the compound of formula (I) as a matrix material (¶ [0088]). Parham discloses the organic electroluminescent device employed in displays, and as a light source in lighting applications (¶ [0113]).  Parham discloses examples of the compound of formula (I) including compound 120, 
    PNG
    media_image2.png
    425
    401
    media_image2.png
    Greyscale
(paragraph [0057], page 27).
The device comprising compound 120 reads on claims 14–24, 26, 29–32.
The compound 120 is a compound of the claimed general formula (1) wherein: X1 to X9 are hydrogen, X10 is a substituent (a phenylamine group), X11 is a substituents (a phenyl group), and X10 and X11 bond to form a ring; which reads on instant general formula (4) wherein YC1 represent NR3, R3 is a substituent (phenyl), XC1 to XC3, XC6 to XC11, XC12 to XC15 each represent CR4, and R4 is hydrogen; and which reads on instant general formula (12) wherein YC1 is NR3, R3 is a substituent (phenyl), RC1 to RC3, RC6 to RC15 are each hydrogen.
Regarding claim 25, Parham discloses the device comprising the compound as discussed above with respect to claim 22.
Parham does not expressly disclose the value of LUMO of the compound represented by the general formula (1), as determined by an electron density function theory.  Since Parham discloses a compound having a chemical structure being substantially identical to the chemical structure of the compound as instantly claimed, the property of the value of LUMO is considered to be inherent and is expected to fall within the instantly claimed range, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21 and 27–28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parham et al. WO-2011128017-A1, see US-20130026422-A1 relied upon as English language equivalent herein ("Parham") as applied to claim 22 above.
Regarding claim 21, Parham discloses the device comprising the compound as discussed above with respect to claim 14.
Parham does not exemplify a compound according to instant general formula (1) in regards to a substituent containing at least one of a pyridine ring, a pyrimidine ring, a triazine ring, a cyano group, and a carbonyl group.
Parham teaches compounds including compound 120 are encompassed by the formula (I) (¶ [0014]). Parham teaches compound of the general formula (I) have good stability (¶ [0118]) and when used as matrix material have the benefits of good efficiencies, long lifetimes and low operating Voltages.(¶ [0117]).  Preferred embodiments of formula (I) include compounds according to the following formula (I-la-38):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

wherein free positions on the aromatic rings of formulae (I-la-38) are substituted by radicals R2 (¶ [0054]), and R2 may be an aryl or heteroaryl group having 5 to 30 aromatic ring atoms.  Parham teaches an aryl or heteroaryl may in particular be pyridine, pyrimidine, 1,3,5-triazine, 1,2,4-trizaine, and 1,2,3-triazine (¶ [0027]).  Additionally, Parham discloses other preferred embodiments of formula (I) including compound 50 shown below:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(page 17) which comprises a triazine substituent group within R2.
Therefore, given the general formula and teachings of Parham, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the compound 120 wit a triazinyl substituents group, because Parham teaches the compounds may be suitably substituted with substituent R2 and discloses examples including a triazinyl group.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a matrix in the emitting layer of the device of Parham and possess the benefits as described above taught by Parham.  See MPEP 2143.I.(B).
--
Regarding claims 27–28, Parham discloses the device comprising the compound as discussed above with respect to claim 22.
Parham does not specifically disclose a device comprising the compound 120 and a phosphorescent emitter that meets the claimed general formula (E-1) and (E-2).  However, Parham teaches that phosphorescent emitters include complexes such as TEG1: 
    PNG
    media_image5.png
    200
    136
    media_image5.png
    Greyscale
(paragraph [0219], Table 3, page 71) which reads on instant general formula (E-1) wherein Z1 and Z2 are carbon, A1 represents an atomic group that forms a methyl-substituted 6-membered hetero ring, B1 represents an atomic group that forms a 6-member ring, and nE1 = 3; and which reads on instant general formula (E-2) wherein AE1 to AE8 each represent C-RE, RE of AE4 represents methyl and the rest of RE are hydrogen, and nE2 = 3.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select TEG1, because it would have been choosing from the specifically disclose phosphorescent emitters taught by Parham, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the emitter in the emitting layer of the device of Parham.  One of ordinary skill in the art would have been motivated to produce additional devices comprising phosphorescent emitters in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Parham et al. WO-2011042107-A1 teaches compounds according to formula (1) for use in organic electroluminescent devices; Fukuzaki US-20100051928-A1) teaches compounds according to formula (1) for use in an organic electroluminescent device.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424. The examiner can normally be reached Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/E.M.D./Examiner, Art Unit 1786